Citation Nr: 1100562	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  03-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an effective date prior to April 13, 2005, for 
the grant of service connection for cluster type headaches.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to May 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Board video 
conference hearing was held in December 2007.  The Board remanded 
this case for further development in September 2008.  

The issues on appeal were originally described as entitlement to 
service connection for cardiovascular disease, to include 
coronary artery disease and hypertension.  However, as discussed 
in more detail below, given that recent regulations added 
ischemic heart disease to the list of diseases associated with 
exposure to certain herbicide agents, and since ischemic heart 
disease, includes coronary artery disease, 
but not hypertension, the Board has recharacterized the issues as 
set forth on the front page of this decision.  

The issue of entitlement to service connection for an earlier 
effective date for the  grant of service connection for cluster 
type headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his active service, the Veteran served in the Republic 
of Vietnam and, thus, is presumed to have been exposed to 
herbicides.  

2.  It is presumed that the Veteran's coronary artery disease is 
due to exposure to herbicides in Vietnam.

3.  The Veteran's hypertension is causally related to his 
service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  Coronary artery disease is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2010); Notice, 75 Fed. Reg. 168, 53202-16 
(Aug. 31, 2010).

2.  Hypertension is proximately due to service-connected PTSD.  
38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arteriosclerosis and 
hypertension, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).



Coronary Artery Disease

The present appeal includes the issue of entitlement to service 
connection for coronary artery disease.  The Board observes that 
for purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Parkinson' disease, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), AL amyloidosis, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 
Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Veteran's DD Form 214 reflects that he is in receipt of the 
Vietnam Service Medal and indicated that he served in Vietnam 
from March 1968 to March 1969.  Thus, it is presumed that the 
Veteran was exposed to herbicides during his period of active 
service.  38 U.S.C.A. § 1116(f).

Private and VA treatment records showed that the Veteran suffered 
from coronary artery disease status post angioplasty in 1996.  
Pursuant to recent regulations, ischemic heart disease was added 
to the list of diseases associated with exposure to certain 
herbicide agents.  Ischemic heart disease, includes coronary 
artery disease, thus presumptive service connection for the 
Veteran's coronary artery disease based on herbicide exposure is 
established.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) 
(2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

Hypertension

The Veteran is also seeking service connection for hypertension.  
The Veteran primarily asserts that this disability is secondary 
to his service-connected PTSD.  Service connection is warranted 
for a disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet.App. 439 (1995).  

As noted in the Board's prior remand, the claims file includes a 
May 2005 private opinion by A.M., M.D., which provided that the 
Veteran's stress may aggravate symptoms of hypertension.  There 
is also a November 2007 letter by Dr. N.L. M.D., a psychiatrist, 
stating that it was more likely than not that the Veteran's 
hypertension was aggravated by PTSD.  Moreover, the record 
included other private opinions indicating that the Veteran's 
PTSD may contribute to his coronary artery disease.  

Given these opinions, the Board remanded this case in September 
2008 for VA examination, which was accomplished in May 2009 with 
an addendum in April 2010.  The claims file was reviewed.  The 
examiner observed that a recent journal article showed a 
significant increase in early onset hypertension due to PTSD.  
The examiner noted that this study was pertinent to the Veteran's 
claim.  Therefore, it was the examiner's opinion that it was at 
least as likely as not that the Veteran's hypertension was due to 
his service-connected PTSD.
  
There is no competent medical evidence of record to show that the 
Veteran's hypertension is directly related to service, nor can 
service connection be presumed because hypertension was not found 
within one year of discharge.  However, on remand, the VA 
examiner, who was identified as medical doctor, found that the 
Veteran's hypertension was at least as likely as not due to his 
service-connected PTSD.  Further, two private examiners also 
opined that the Veteran's stress and PTSD may aggravate his 
hypertension.  There does not appear to be any evidence of record 
to refute these opinions.  Accordingly, when resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that service connection is warranted on a secondary basis for 
hypertension.  See 38 U.S.C.A. § 5107(b).  

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran with 
respect to these issues is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The RO will assign 
a disability rating and effective date in the course of 
implementing this grant of service connection, and the Veteran 
will have the opportunity to initiate an appeal from these 
"downstream" issues if he disagrees with the determinations 
which will be made by the RO in giving effect to the Board's 
grant of service connection.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  


ORDER

Entitlement to service connection for coronary artery disease and 
hypertension is warranted.  To this extent, the appeal is 
granted.


REMAND

The Board granted service connection for cluster type headaches 
as secondary to the Veteran's service-connected PTSD in its 
September 2008 decision.  The RO effectuated this decision in a 
November 2008 rating decision and assigned an effective date of 
April 13, 2005.  In February 2009, the Veteran filed a notice of 
disagreement appealing the effective date assigned.  The Board 
finds that the Veteran's February 2009 statement is a timely 
notice of disagreement pursuant to 38 C.F.R. § 20.201 and the RO 
has not issued a statement of the case.  The Court has held that, 
where the record contains a notice of disagreement as to an 
issue, but no statement of the case, the issue must be remanded 
to the RO to issue a statement of the case, and to provide the 
veteran an opportunity to perfect the appeal.  Manlincon v. West, 
12 Vet.App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2010), to 
include furnishing the Veteran and his 
representative with an appropriate 
statement of the case.  The Veteran and his 
representative should be advised of need to 
file a timely substantive appeal if the 
veteran desires to complete an appeal as to 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


